Citation Nr: 0740033	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the residuals of 
kidney cancer.

2.  Entitlement to service connection for the residuals of a 
heart attack as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1979, and from July 1982 to September 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served as a chemical officer and was stationed in 
areas storing a great amount of toxic substances, including 
the U.S. Army's Dugway, Utah, test site.  He has submitted 
numerous articles showing a link between exposure to such 
substances and the development of renal diseases, such as 
kidney cancer.  An Army physician, in a letter dated in 
September 2007, opined that she could not exclude the 
possibility that years of exposure to chemicals during 
service could have contributed to the development of his 
kidney cancer.  A more definite opinion regarding the link 
between the veteran's kidney cancer and inservice exposure to 
chemicals should be obtained.  

The veteran is currently service-connected for PTSD.  He 
alleges that such service-connected disability caused or 
aggravated his heart condition.  An Army physician, in a 
letter dated in September 2007, opined that she could not 
exclude the possibility that the stress and anxiety due to 
his PTSD contributed to his high blood pressure, urge to 
smoke, and eventual heart condition.  A more definite opinion 
regarding the link between the veteran's heart condition and 
his service-connected PTSD should be obtained.  

At his hearing, the veteran submitted evidence supporting his 
claims.  It is unclear from his testimony whether he has 
additional evidence to submit.  Because of the need to remand 
the claims for medical opinions, the veteran should be 
provided another opportunity to submit evidence in support of 
his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter requesting 
that he provide any pertinent evidence in 
his possession regarding his claims.  

2.  After the above-requested development 
is accomplished, arrange for a qualified 
VA physician to review the claims folder 
and provide an etiological opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the veteran's kidney cancer is related to 
service, particularly to his exposure to 
toxic substances due to his service as a 
chemical officer.  The examiner should 
comment on the articles relating to toxic 
substances and the Army physician's 
opinion dated in September 2007.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

3.  After the above-requested development 
is accomplished, arrange for a qualified 
VA physician to review the claims folder 
and provide an etiological opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
that any cardiovascular disease is caused 
by, or made worse by, service-connected 
PTSD.  The examiner should comment on the 
Army physician's opinion dated in 
September 2007.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

